Citation Nr: 0523892	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left radius and scaphoid 
bones.

2. Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.

The veteran filed his notice of disagreement (NOD) in August 
2002, a Statement of the Case (SOC) was issued in April 2003, 
and the veteran perfected his appeal in June 2003.

In October 2003, the Board granted the veteran's motion to 
advance the case on the docket.


FINDINGS OF FACT

1.  The competent medical evidence fails to show non-union of 
the ulna or radius; or the hand fixed in supination or 
hyperpronation, or ankylosis.  

2.  The competent medical evidence does not show 
incapacitating episodes of sinusitis.


CONCLUSIONS OF LAW

1.  Criteria for a disability rating for greater than 20 
percent disabling for residuals of a fracture of the left 
radius and scaphoid bones have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic 
Code (DC) 5211, 5212 (2004).

2.  Criteria for a compensable disability rating for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.97, DC 6513 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Left Wrist

The veteran's left wrist is currently evaluated as being 20 
percent disabling, stemming from an in-service fall from a 
horse. 

Under applicable criteria, Diagnostic Code 5211, for 
impairment of the ulna, provides a 20 percent disability 
evaluation when there is nonunion in the lower half of the 
non-dominant arm (as is the case here).  A higher, 30 percent 
evaluation is assigned when nonunion is in upper half, with 
false movement and with loss of bone substance (1 inch (2.5 
cms) or more) and marked deformity. 

Under Diagnostic Code 5212, which addresses impairment of the 
radius, a 20 percent rating is assigned for nonunion in upper 
half of the non-dominant arm.  A 30 percent rating is 
assigned when there is nonunion in lower half, with false 
movement, and with loss of bone substance (1 inch (2.5 cms.) 
or more) and marked deformity.

If a wrist disability is rated solely based on limitation of 
motion, a 10 percent evaluation is available when the wrist 
is marked by either dorsiflexion less than 15 degrees or by 
palmar flexion limited in line with forearm.  38 C.F.R. 
§ 4.71, Diagnostic Code 5215.

A 30 percent evaluation may be assigned under Diagnostic Code 
5214, where there is ankylosis or under Diagnostic Code 5213, 
where the hand is fixed in supination or hyperpronation.  
Neither of these conditions are shown, however, and need not 
be further addressed.  

In an effort to assist the veteran in substantiating his 
claim, the veteran's claim was remanded by the Board for a VA 
examination of his left wrist, which the veteran underwent in 
December 2004.  At the examination, the veteran reported a 
steady ache in his left wrist which he estimated as 3-4/10 on 
a pain scale, with some stiffness and occasional swelling.  
The veteran denied any flare-ups, increased heat or redness, 
or any locking of the wrist.

The examination revealed a rather prominent distal radius 
with a Madelung's deformity.  The examiner noted that there 
seemed to be an absence of the distal end on the left ulna, 
and the veteran had a wasting of the musculature on the left 
thenar eminence.

Range of motion testing of the wrist showed (measured in 
degrees):


dorsiflex
ion
palmar 
flexion
radial 
deviation
ulnar 
deviation
Left 
Wrist
0-60
0-20
0-10
0-40
Normal
70
80
20
45

The veteran had a full range of motion of the fingers on his 
left hand and good radial pulses.  He had decreased sensation 
on the pinprick examination over the volar service of the 
left thumb, index and middle fingers.  The examiner diagnosed 
the veteran to have a healed fracture of the distal left 
radius and navicular bone; a severe deformity with arthritis 
of the wrist joint; and a deformity, secondary to the 
previously mentioned fractures.  The examiner noted that 
there was evidence of carpal tunnel syndrome which was 
identified by a neurologist.  

The examiner indicated that he was of the opinion that the 
veteran's arthritic changes in his left wrist are a result of 
the service-connected injuries of the fracture of the radius 
and navicular joint.

The veteran was also provided with a neurological 
examination.  After reviewing the veteran's claims file, the 
examiner noted that the veteran was right handed.  The 
physical examination of the veteran's left wrist showed a 
marked deformity with ulnar deviation of approximately 40 
degrees.  The extension and flexion of the fingers moved 
through full range of motion with mild weakness, particularly 
in the extensors.  A diminution of sensation to pinprick in 
the distribution of the median nerve was noted when compared 
with the ulnar nerve in the left hand and a positive Tinel's 
sign was seen at the left wrist.  Electrodiagnostic studies 
showed bilateral carpal tunnel syndrome and bilateral ulnar 
neuropathy, with the origin of the neuropathy across the 
elbow.  However, the examiner opined that the bilateral 
median and ulnar neuropathy is unrelated to the service 
connected left wrist fracture. 

In reviewing the veteran's claims file, the veteran's injury 
is in the lower part of his arm as indicated by the absence 
of the distal end on the left ulna.  However, there is no 
indication of any nonunion in the upper half of the ulna.  As 
such, the Board finds that the veteran is not entitled to a 
higher rating under DC 5211.  With regard to the veteran's 
radius, the medical evidence shows nonunion in the lower 
half, but fails to show false movement, or loss of bone 
substance (1 inch (2.5 cms.) or more).  As such, the Board 
finds that the veteran is not entitled to a higher rating 
under DC 5212.

The veteran's representative argued that the veteran is 
entitled to a higher rating for ulnar nerve damage and 
arthritis of the left wrist joint due to the service-
connected left wrist disability.  The examiner found the 
presence of carpal tunnel and of ulnar neuropathy in the 
veteran's left arm, but indicated that these conditions are 
unrelated to the veteran's service connected disability.  As 
such, the Board finds that the veteran is not entitled to an 
additional rating for ulnar nerve neuropathy.

The Board has also considered the limitation of motion of the 
veteran's wrist, but notes that, since ankylosis of the wrist 
has not been shown, the veteran would only be entitled to a 
10 percent disability rating, which is lower than the 20 
percent he currently receives.  Likewise, the Diagnostic 
Codes under which the RO evaluated the veteran's disability 
already contemplate motion.  

The medical evidence of record fails to show impairment in 
the upper-half of the veteran's ulna, or show false movement 
or loss of bone substance in the lower half of the radius, 
and a VA examiner opined that the veteran's neurological 
problems were unrelated to his service-connected disability.  
As such, the Board finds that the preponderance of evidence 
is against the veteran's claim, and, therefore, no reasonable 
doubt can be resolved in his favor.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Accordingly, the veteran's claim for an 
increased rating for his left wrist disability is denied.

Sinusitis

The veteran is currently rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 for maxillary, chronic sinusitis, and is 
assigned a noncompensable rating, which is assigned when the 
sinusitis is detected only by X-rays.

A 10 percent disability rating is available when a veteran 
has one or two incapacitating episodes per year of sinusitis, 
requiring prolonged (lasting four to six
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

In an effort to assist the veteran in substantiating his 
claim, the veteran's claim was remanded by the Board for a VA 
examination of his sinusitis.  The examiner noted that the 
veteran has had a history of rhinitis and postnasal drips 
since being in the South Pacific during service.  The 
examiner indicated that the veteran has a clear rhinitis with 
some crusting around the nares, no blood or pus from the 
nose.  The veteran has a slight frontal headache once a week 
or so for which he takes Tylenol.  The veteran has a nasal 
obstruction, which is worse on the left side, and he has a 
decreased sense of smell.  Physical examination failed to 
reveal any sinus swelling or tenderness.  The veteran has a 
nasal sepal deviation to the left with decreased nasal airway 
greater than fifty percent.  The examiner rendered the 
impression that the veteran has symptoms of chronic rhinitis, 
with a deviated nasal septum with an anatomic nasal 
obstruction on the left side.  The examiner asserted that 
veteran does not suffer from incapacitating episodes of 
sinusitis requiring treatment by a physician.  The veteran 
has mild frontal headaches once a week, but he does not have 
purulent discharge.  The veteran has some crusting at the 
nares which the examiner indicated represents dryness of the 
clear rhinitis.

A letter from the veteran's private doctor in May 2002 
indicated that the veteran has chronic and persistent sinus 
problems and nasal congestion.  However, attempts to get the 
private doctor's treatment records from which his opinion was 
presumably derived have been unsuccessful.

In the absence of competent medical evidence reflecting 
incapacitating episodes of sinusitis, a basis upon which to 
assign a compensable evaluation for that disability has not 
been presented.  Accordingly, the appeal in this regard must 
be denied.   


II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2002, March 2003, and February 2004.  Since these letters 
fully provided notice of elements (1), (2), (3) and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With respect to element (4), the Board notes 
that the February 2004 letter specifically informed the 
veteran that additional evidence was needed from him and 
requested that he provide any evidence or information that 
pertains to his appeal.  In addition, by virtue of the rating 
decisions on appeal, the statement of the case (SOC), and the 
Supplemental SOC (SSOC) the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the June 2005 SSOC.  Furthermore, the veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired VA 
treatment records identified by the veteran, and specifically 
requested that the veteran submit evidence from his private 
doctor regarding his sinusitis, but the veteran failed to 
respond to VA's request.  As such, the Board finds that VA 
has made reasonable efforts to obtain all relevant treatment 
records, and is not aware of a basis for speculating that any 
other relevant private or VA treatment records exist that VA 
has not endeavored to obtain.  The veteran was also provided 
with both orthopedic and neurologic VA examinations of his 
left wrist and with a VA examination of his sinusitis in 
December 2004.
 
The Board acknowledges that the section 5103(s) letter in 
August 2004 informing the veteran of the fourth element of 
the VCAA, see above, was sent to the veteran after the RO's 
initial decision that is the basis for this appeal.  Prior to 
that letter, it is unclear from the record whether the 
appellant was explicitly asked in the other letters to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the 
Board finds that, since this case was remanded specifically 
to comply with VCAA notice requirements, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left radius and scaphoid bones, is 
denied.

Entitlement to a compensable evaluation for sinusitis is 
denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


